Case: 20-50963     Document: 00516243790         Page: 1     Date Filed: 03/17/2022




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 17, 2022
                                  No. 20-50963
                                                                         Lyle W. Cayce
                                                                              Clerk

   Vista Health Plan, Incorporated; Vista Service
   Corporation,

                                                           Plaintiffs—Appellants,

                                      versus

   United States Department of Health and Human
   Services; Xavier Becerra, Secretary, U.S. Department of Health and
   Human Services; Centers for Medicare and Medicaid
   Services; Seema Verma, Administrator of the Centers for Medicare and
   Medicaid Services,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-824


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
         The United States Department of Health and Human Services (HHS)
   implements a risk-adjustment program under the Patient Protection and
   Affordable Care Act (ACA) in states that choose not to implement the
   program themselves.       The risk-adjustment program is designed to
   redistribute actuarial risk among health insurance plans so that sicker-than-
Case: 20-50963      Document: 00516243790          Page: 2   Date Filed: 03/17/2022




                                    No. 20-50963


   average individuals can obtain affordable healthcare. To effectuate the
   program, HHS created a three-step risk-adjustment methodology. In March
   2018, a district court in New Mexico vacated HHS’s risk-adjustment rules
   for benefit years 2014 through 2018 to the extent the rules relied on the third
   step of HHS’s methodology. In response, HHS stated that it would not
   collect or pay specified risk-adjustment amounts but would issue additional
   guidance in the near future. In July 2018, HHS announced that it would
   republish the previously adopted risk-adjustment rule for the 2017 benefit
   year. For the 2018 benefit year, HHS promulgated a new rule in December
   2018.
           Once the new rules were published, Vista Health Plan, Inc., a small
   health insurance company in Texas, was assessed risk-adjustment fees that
   exceeded its premium revenue, causing the company to cease operations.
   The company and its parent, Vista Service Corporation, (collectively, Vista)
   sued HHS, HHS Secretary Alex Azar, the Centers for Medicare and
   Medicaid Services (CMS), and CMS Administrator Seema Verma
   (collectively, the HHS Defendants), challenging the risk-adjustment
   program and the repromulgation of the 2017 and 2018 Final Rules. The
   district court granted summary judgment for the HHS Defendants on eight
   of nine claims asserted by Vista and remanded the only remaining claim to
   HHS. We affirm the court’s summary judgment in favor of the defendants.
                                         I.
                                        A.
           The underlying facts are undisputed. Among other provisions, the
   ACA prohibits insurers from denying coverage or charging higher premiums
   based on health status. See generally King v. Burwell, 576 U.S. 473, 479–84
   (2015) (summarizing the background and purpose of the ACA). Because
   sicker individuals generally incur higher costs for insurers, insurers are




                                         2
Case: 20-50963       Document: 00516243790         Page: 3   Date Filed: 03/17/2022




                                    No. 20-50963


   disincentivized from enrolling such individuals without charging higher
   premiums. To counteract this, Congress enacted 42 U.S.C. § 18063, which
   directs HHS to establish a permanent risk-adjustment program.
          Under the risk-adjustment program, fees are assessed against plans
   with healthier-than-average enrollees in a given state, and then payments are
   made to plans with sicker-than-average enrollees in that state to redistribute
   actuarial risk.   Congress designed the risk-adjustment program to be
   administered by the States. Some states opted not to do so, and in those
   states, Congress directed HHS to operate the program.              42 U.S.C.
   § 18041(c)(1)(B)(ii).
          To assess actuarial risk, Congress directed HHS to “establish criteria
   and methods” for the risk-adjustment program. 42 U.S.C. § 18063(b). In
   turn, HHS created a three-step risk-adjustment methodology: First, for each
   individual enrolled in an insurer’s plan, an actuarial risk score is computed
   using demographic and diagnostic data to determine the predicted cost of
   insuring that enrollee. 78 Fed. Reg. 15,410, 15,419 (Mar. 11, 2013). Second,
   the risk scores for each enrollee in a plan are aggregated to determine the
   plan’s average risk score. Id. at 15,432. Third, a plan’s risk score is
   multiplied by the statewide average premium, yielding the dollar amount that
   a given insurer will pay as a charge or receive as a payment, for that plan for
   that year. See id. at 15,430–34; N.M. Health Connections v. U.S. Dep’t of
   Health & Hum. Servs., 946 F.3d 1138, 1148–50 (5th Cir. 2019) (detailing the
   risk adjustment program methodology). HHS has used an annual rulemaking
   process to refine its risk-adjustment rules, but it has not reconsidered its
   overarching methodology anew each year.
          In March 2018, a district court in New Mexico vacated HHS’s risk-
   adjustment rules for benefit years 2014 through 2018 to the extent they relied
   on the statewide average premium (the third step of the risk-adjustment




                                          3
Case: 20-50963      Document: 00516243790          Page: 4    Date Filed: 03/17/2022




                                    No. 20-50963


   methodology). See Minuteman Health, Inc. v. U.S. Dep’t of Health & Hum.
   Servs., 312 F. Supp. 3d 1164, 1207–12 (D.N.M. 2018), rev’d, 946 F.3d 1138
   (10th Cir. 2019). Just prior, in January 2018, a district court in Massachusetts
   ruled in favor of HHS on the same issue. See Minuteman Health, Inc. v. U.S.
   Dep’t of Health & Hum. Servs., 291 F. Supp. 3d 174, 198–205 (D. Mass. 2018).
          Addressing the conflicting judgments, HHS issued a press release on
   July 7, 2018, advising insurers that “the New Mexico district court’s
   ruling . . . bar[red] [HHS] from collecting or making payments under the
   current methodology, which uses the statewide average premium.” Two
   days later, HHS stated it “w[ould] not collect or pay the specified amounts,”
   but it “w[ould] inform stakeholders of any update to the status of collections
   or payments at an appropriate future date.” HHS added that “[a]dditional
   guidance w[ould] be issued in the near future regarding 2017 benefit year
   appeals and reporting of risk adjustment transfer amounts by issuers.”
          Urged by members of Congress (among various other entities) “to act
   with the utmost urgency to resolve the $10.4 billion hold on the risk
   adjustment program,” HHS issued a memorandum on July 27, 2018, stating
   that it would republish the previously adopted risk-adjustment program rule
   for the 2017 benefit year. The republished rule “utilize[d] statewide average
   premium for the 2017 benefit year as set forth in the rules published on March
   23, 2012 . . . and March 8, 2016.” Three days later, HHS published the 2017
   Final Rule, which adopted “the HHS-operated risk adjustment methodology
   previously published at 81 [Fed. Reg.] 12204 for the 2017 benefit year with
   an additional explanation regarding the use of statewide average premium
   and the budget neutral nature of the program.” HHS clarified that the “rule
   d[id] not make any changes to the previously published HHS-operated risk
   adjustment methodology for the 2017 benefit year.” HHS did not follow the
   notice-and-public-comment procedures outlined in the Administrative
   Procedure Act (APA) when it republished the 2017 rule. See 5 U.S.C. § 553.



                                          4
Case: 20-50963         Document: 00516243790               Page: 5       Date Filed: 03/17/2022




                                           No. 20-50963


           For the 2018 benefit year, HHS published a proposed rule on August
   10, 2018, following the APA’s notice-and-public-comment procedures. The
   2018 rule was finally promulgated on December 10, 2018. The 2018 Final
   Rule adopted “the same methodology that [HHS] had previously published
   for the 2018 benefit year.”
                                                B.
           Vista Health Plan, Inc., began as a small health maintenance
   organization that was approved by the Texas Department of Insurance (TDI)
   to enter the health insurance market in May 2016. Vista Health Plan, Inc.,
   and its parent company, Vista Service Corporation, sued the HHS
   Defendants on September 28, 2018. Vista challenged the promulgation of
   the 2017 and 2018 Final Rules, HHS’s calculation of Vista’s risk-adjustment
   charges, and the risk-adjustment program more generally. Vista contended
   that the charges assessed against it “far exceeded Vista’s gross receipts” for
   the 2017 and 2018 benefit years, which “caused Vista to be placed under
   supervision by [TDI],” and ultimately resulted in TDI directing Vista to
   cease “sell[ing] policies in 2019.”
           After filing an administrative record that included “the non-privileged
   administrative records of the rulemaking proceedings” for the 2017 and 2018
   Final Rules, the parties filed cross-motions for summary judgment. The
   district court granted the HHS Defendants’ motion for summary judgment
   on eight of nine claims alleged by Vista 1 and remanded Vista’s remaining


           1
             The district court “deduce[d] nine distinct claims against HHS” alleged in
   Vista’s somewhat scattershot complaint. Vista Health Plan, 2020 WL 6380206, at *4. In
   discerning Vista’s claims, the court noted that its review was limited “to those issues
   briefed” and that it would “not reach every allegation brought in Vista’s complaint.” Id.
   Similarly, we limit our review to the five distinct issues Vista sufficiently identifies on
   appeal. See United States v. Sineneng-Smith, 140 S. Ct. 1575, 1579 (2020) (“[Courts] rely
   on the parties to frame the issues for decision . . . .”); see also Fed. R. App. P. 28(a)(8)(A)




                                                 5
Case: 20-50963        Document: 00516243790              Page: 6      Date Filed: 03/17/2022




                                         No. 20-50963


   procedural due process claim to HHS. Because Vista challenges the district
   court’s dismissal of only five of these claims, we limit the following
   discussion to those appealed claims.
           First, Vista argued that the 2017 and 2018 Final Rules were
   impermissibly retroactive. The district court disagreed, holding that the
   rules were not retroactive because they “simply reinstated the obligations all
   regulated entities had already anticipated and acted in reliance upon,” and
   did not “increase[] a party’s liability for past conduct, or impose[] new duties
   with respect to transactions already completed.” Vista Health Plan, Inc. v.
   U.S. Dep’t of Health & Human Servs., No. 1:18-CV-824, 2020 WL 6380206,
   at *8 (W.D. Tex. Sept. 21, 2020) (quoting Landgraf v. USI Film Prods., 511
   U.S. 244, 268 (1994)).
           Second, Vista contended that the 2017 Final Rule should be vacated
   for failing to comply with APA notice-and-comment procedures.                        The
   district court agreed that HHS was not entitled to a good-cause exception for
   its failure to comply with the procedures. Id. at *9–10. However, the court
   determined that the error was harmless because “Vista fail[ed] to present
   cognizable prejudice.” Id. at *10; see United States v. Johnson, 632 F.3d 912,
   930 (5th Cir. 2011).
           Third, Vista asserted that HHS’s creation of the risk-adjustment
   methodology—particularly the third step regarding the statewide average
   premium—was inconsistent with § 18063, or otherwise arbitrary and
   capricious, because “[t]here [was] no rational basis for a formula and
   methodology that results in such confiscatory assessments.” The district
   court disagreed, holding that



   (requiring the appellant to raise arguments with relevant “citations to the authorities and
   parts of the record on which the appellant relies”).




                                               6
Case: 20-50963      Document: 00516243790           Page: 7    Date Filed: 03/17/2022




                                     No. 20-50963


          HHS’s interpretation of Section 18063 is entitled to Chevron
          deference because “Congress delegated authority to the
          agency generally to make rules carrying the force of law, and
          that the agency interpretation claiming deference was
          promulgated in . . . notice-and-comment rulemaking, or by
          some other indication of comparable congressional intent.”

   Vista Health Plan, 2020 WL 6380206, at *16 (quoting United States v. Mead
   Corp., 533 U.S. 218, 226–27 (2001)).
          Fourth, Vista argued that the rate adjustment charges lack a rational
   basis and have a disparate impact on small insurance companies like Vista,
   thus violating its equal protection rights. Vista also argued that its procedural
   due process rights were violated because it never received an evidentiary
   hearing to determine whether its actual risk supports the requirement to pay
   risk-adjustment charges. Vista asserted that it should have been given an
   agency adjudication on Vista’s actual risk.
          Applying rational basis review, the district court gave short shrift to
   Vista’s equal protection claim. Id. at *14. The court held that “small
   insurers are not an inherently suspect class, and the risk-adjustment program
   does not trammel fundamental rights.” Id. (citing Cornerstone Christian Sch.
   v. Univ. Interscholastic League, 563 F.3d 127, 139 (5th Cir. 2009)). As for
   Vista’s procedural due process claim, the district court found “a genuine
   dispute of material fact concerning Vista’s right to administrative appeal that
   is not adequately resolved by reference to the administrative record.” Id. at
   *15. Furthermore, it concluded that the parties should have addressed 45
   C.F.R. § 156.1220 (2016), which allows an issuer to “file a request for
   reconsideration concerning the amount of a risk-adjustment payment or
   charge if the amount in dispute exceeds one percent of the applicable charge
   and the request is filed ‘within 30 calendar days of the date of the notification
   under § 153.310(e).’” Id. at *14 (quoting 45 C.F.R. § 156.1220(a)(1)(ii)).




                                          7
Case: 20-50963       Document: 00516243790           Page: 8     Date Filed: 03/17/2022




                                      No. 20-50963


   Because a request under § 156.1220(a)(1)(ii) must first be reviewed by a
   “CMS hearing officer,” and subsequently appealed to the “Administrator of
   CMS,” id. (quoting 45 C.F.R. § 156.1220(b)(1)–(2), (b)(3), (c)(2)) (internal
   quotation marks omitted), and because there was no record of whether
   Vista’s request for reconsideration was reviewed by a CMS hearing officer,
   the district court remanded the issue to HHS for determination, id. at *15.
          Finally, Vista argued that “HHS’s risk adjustment charges of over
   50% of premium revenue for 2017 and 57% for 2018 amount to a confiscatory
   regulatory taking.” The district court disagreed and concluded that “[t]his
   case does not present the classical taking in which the government directly
   appropriates private property for the government’s use. This case involves
   risk-adjustment payments and charges that are budget neutral and transfer
   funds between insurers.” Id. at *12.
          Vista now appeals as to each of these issues.
                                           II.
          As an initial matter, we must address Vista’s eleventh-hour
   contention that this court lacks jurisdiction over this appeal. Vista first raised
   the issue of jurisdiction in its reply brief; it then spent most of its time at oral
   argument discussing jurisdiction rather than the substantive issues it raised
   in its opening brief. To little avail—neither Vista, nor the HHS Defendants
   for their part, could clearly explain why this court lacks jurisdiction, or has it.
   The question revolves around whether the district court’s “Final Judgment”
   was truly an appealable judgment, i.e., disposing of all claims, because the
   district court denied summary judgment as to Vista’s procedural due process
   claim but then remanded it to HHS. At the very least, the HHS Defendants
   correctly stated at oral argument that this case “is a complete jumble that has
   landed in [our] laps.” Cutting through the knot, we conclude that we have
   jurisdiction to decide this appeal.




                                            8
Case: 20-50963        Document: 00516243790              Page: 9       Date Filed: 03/17/2022




                                         No. 20-50963


           This court is vested with “jurisdiction of appeals from all final
   decisions of the district courts of the United States.” 28 U.S.C. § 1291.
   “[W]hether a ruling is ‘final’ within the meaning of § 1291 is frequently so
   close a question that decision of that issue either way can be supported with
   equally forceful arguments . . . .” Gillespie v. U.S. Steel Corp., 379 U.S. 148,
   152 (1964). Accordingly, the Supreme Court “has held that the requirement
   of finality is to be given a ‘practical rather than a technical construction.’”
   Id. (quoting Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949));
   see also Brown Shoe Co. v. United States, 370 U.S. 294, 306 (1962) (“A
   pragmatic approach to the question of finality has been considered essential
   to the achievement of the ‘just, speedy, and inexpensive determination of
   every action’ . . . .” (quoting Fed. R. Civ. P. 1)).
           “Generally, district court orders remanding to an administrative
   agency are not final orders.” Adkins v. Silverman, 899 F.3d 395, 400 (5th Cir.
   2018). However, “[i]t is less clear . . . whether that ‘general rule’ applies . . .
   where the [c]ourt has expressly entered final judgment, . . . has not retained
   jurisdiction, [and] has not issued any instructions to [the agency] regarding
   the remand.” Matson Navigation Co. v. U.S. Dep’t of Transp., 480 F. Supp.
   3d 282, 286 (D.D.C. 2020).
           We face such a case here. The district court granted summary
   judgment for the HHS Defendants on all but one of Vista’s claims. And
   though it denied summary judgment as to Vista’s remaining procedural due
   process claim, the court also remanded that claim to HHS for further
   proceedings—a ruling that Vista does not contest on appeal. 2 The district


           2
             Because Vista did not appeal the district court’s remand of its procedural due
   process claim, that claim is not properly before us. The HHS Defendants invite this court
   to take judicial notice of two letters HHS sent to Vista, on November 12, 2019, and July 19,
   2021, that purportedly address Vista’s procedural due process claim after remand to the
   agency. The motion was not contested by Vista. Nevertheless, we decline the HHS




                                                9
Case: 20-50963        Document: 00516243790               Page: 10        Date Filed: 03/17/2022




                                           No. 20-50963


   court explicitly stated in its Final Judgment that “nothing remains to
   resolve” and that “the case is hereby CLOSED.” Accordingly, the court’s
   ruling “end[ed] the litigation on the merits and [left] nothing for the court to
   do but execute the judgment.” Lewis v. E.I. Du Pont De Nemours & Co., 183
   F.2d 29, 31 (5th Cir. 1950); see also United Steelworkers of Am. Local 1913 v.
   Union R.R., 648 F.2d 905, 909 (3d Cir. 1981) (“[W]hen a district court’s
   order can be characterized as a final disposition of the present litigation . . . ,
   we have recognized that exercise of appellate jurisdiction under section 1291
   may be appropriate.”). The upshot is that the district court’s order is an
   appealable final judgment. Thus satisfied of jurisdiction, we proceed to the
   merits of Vista’s claims.
                                               III.
           “This court reviews a grant of summary judgment de novo, applying
   the same standard to review the agency’s decision that the district court
   used.” Baylor Cnty. Hosp. Dist. v. Price, 850 F.3d 257, 261 (5th Cir. 2017).
   Vista raises five distinct issues on appeal: (A) whether the district court erred
   in determining that HHS’s adoption of the 2017 and 2018 risk-adjustment
   transfer rules was not impermissibly retroactive; (B) whether the district
   court erred in applying the “harmless error” exception to HHS’s APA
   notice-and-comment rule making violations; (C) whether the administrative
   record was deficient, rendering summary judgment on Vista’s equal
   protection, regulatory taking, and arbitrary-and-capricious claims erroneous;
   (D) whether the district court erred in concluding that HHS is entitled to




   Defendants’ invitation, as the agency’s further actions regarding Vista’s claim should be
   litigated before the agency and appealed to the district court before any appeal to this court.
   And to be clear, we express no opinion on the viability or merits of Vista’s claim post-
   remand to HHS. The matter is simply not before this court.




                                                 10
Case: 20-50963         Document: 00516243790               Page: 11       Date Filed: 03/17/2022




                                           No. 20-50963


   Chevron deference 3 in its interpretation and implementation of 42 U.S.C.
   § 18063; and (E) whether the district court erred in ruling sua sponte on
   Vista’s regulatory taking claim without providing notice of its intent to do so.
   We address each issue in turn.
                                                 A.
          Vista argues that the 2017 and 2018 Final Rules were improperly
   retroactive in their reach. Vista asserts that the district court erroneously
   applied Landgraf v. USI Film Products, 511 U.S. 244 (1994), instead of Bowen
   v. Georgetown University Hospital, 488 U.S. 204 (1988), in its retroactivity
   analysis and that under Bowen, the rules are improper. In the alternative,
   Vista also contends that the district court erred in concluding that the 2017
   and 2018 Final Rules were not retroactive under Landgraf. Neither of Vista’s
   arguments has merit.
                                                 1.
          Landgraf established a two-step process for determining whether a
   statute is impermissibly retroactive. 511 U.S. at 280. The first step is “to
   determine whether Congress has expressly prescribed the statute’s proper
   reach.” Id. If so, then the inquiry ends there. Id. If not, then “the court
   must determine whether the new statute would have retroactive effect, i.e.,
   whether it would impair rights a party possessed when he acted, increase a
   party’s liability for past conduct, or impose new duties with respect to
   transactions already completed.”               Id.    “If the statute would operate
   retroactively,” then “it does not govern.” Id.; see also Handley v. Chapman,
   587 F.3d 273, 283 (5th Cir. 2009) (“A new regulation has an impermissible
   retroactive effect where its application ‘would impair rights a party possessed



          3
              Chevron U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984).




                                                 11
Case: 20-50963      Document: 00516243790           Page: 12   Date Filed: 03/17/2022




                                     No. 20-50963


   when he acted, increase a party’s liability for past conduct, or impose new
   duties with respect to transactions already completed.’”) (quoting
   Fernandez–Vargas v. Gonzales, 548 U.S. 30, 37 (2006)); Vela v. City of Hous.,
   276 F.3d 659, 672–76 (5th Cir. 2001) (applying Landgraf).
            Vista argues that the Landgraf retroactivity framework applies only to
   statutes, not regulations, and urges the court to look to Bowen for guidance
   instead. Vista contends that under Bowen, the only inquiry is whether HHS
   has the statutory authority to promulgate retroactive rules, and here, it is
   undisputed that HHS lacks such authority. But Vista’s argument is belied by
   our analysis in Handley, where we applied Landgraf’s principles to evaluate
   whether an agency rule applied retroactively. See 587 F.3d at 283. In
   Handley, the court noted that “[n]ew procedural rules published by an
   agency may be made to apply . . . retroactively if injury or prejudice does not
   result[.]” Id. (quoting Pac. Molasses Co. v. FTC, 356 F.2d 386, 390 n.10 (5th
   Cir. 1966)). The court went on to conclude that a regulation “virtually
   identical to its predecessor” did not “create an impermissible retroactive
   effect.” Id. (citations omitted). Similarly, and with no contrary authority
   offered by Vista, Landgraf’s “retroactive effect” inquiry applies here just as
   it would if we were weighing a statute instead of the 2017 and 2018 Final
   Rules.
                                          2.
            Vista contends that even under Landgraf, the 2017 and 2018 Final
   Rules are impermissibly retroactive. This is so, Vista argues, for two reasons:
   Vista relied on the absence of rules in 2017 and 2018 to its detriment. And,
   when HHS repromulgated the rules, they increased Vista’s liability for past
   conduct, particularly because the rules were not promulgated until either
   after or toward the very end of their respective benefit years. We do not find
   either argument persuasive.




                                          12
Case: 20-50963     Document: 00516243790           Page: 13    Date Filed: 03/17/2022




                                    No. 20-50963


          Vista argues that “[t]he new [rate adjustment transfer] rules increased
   Vista’s liability for 2017 and 2018” and “[t]he district court . . . should have
   considered the fact that Vista relied on the absence of the rules” in weighing
   whether the 2017 and 2018 Final Rules were retroactive. However, Vista
   failed to argue before the district court that it ought to consider Vista’s
   detrimental reliance in its retroactivity analysis. Therefore, the argument is
   forfeited, and we do not address it further. See Hardman v. Colvin, 820 F.3d
   142, 152 (5th Cir. 2016) (“Arguments not raised in the district court cannot
   be asserted for the first time on appeal.”).
          Vista’s parallel argument that the 2017 and 2018 Final Rules were
   retroactive because they “increase[d] [Vista’s] liability for past conduct,”
   Landgraf, 511 U.S. at 280, is similarly ineffective. Handley held that a
   regulation did not have a retroactive effect where it was “virtually identical
   to its predecessor” and the “[a]pplication of the new regulation . . . would
   not deprive [the plaintiff] of any rights she previously possessed.” Handley,
   587 F.3d at 283. Vista concedes that “neither the New 2017 nor the New
   2018 final rule[] made major changes to the previously published HHS-
   operated risk-adjustment methodologies.” Indeed, the only difference in the
   new 2017 Final Rule is “an additional explanation regarding the use of
   statewide average premium and the budget neutral nature of the program.”
   Otherwise, the new 2017 rule “d[id] not make any changes to the previously
   published HHS-operated risk adjustment methodology for the 2017 benefit
   year.” The 2018 Final Rule is similar; it adopted the risk adjustment
   methodology previously “established in the final rules published in the
   March 23, 2012 and the December 22, 2016 editions of the Federal Register”
   in order to “protect consumers from the effects of adverse selection and
   premium increases that would result from issuer uncertainty” arising from
   the New Mexico judgment.




                                          13
Case: 20-50963     Document: 00516243790            Page: 14   Date Filed: 03/17/2022




                                     No. 20-50963


          Additionally, in the wake of the New Mexico court’s ruling, HHS
   indicated neither that the rules would be cancelled permanently nor that it
   never intended to collect charges due for the 2017 and 2018 benefit years. In
   fact, HHS stated just the opposite. And despite the fact that HHS decided
   to reduce the adjusted statewide average premium for the 2018 and 2019
   benefit years, it decided to “maintain[] the definition of statewide average
   premium previously established for the 2017 benefit year . . . [t]o protect the
   settled expectations of issuers that ha[d] structured their pricing and offering
   decisions in reliance on the previously promulgated 2017 benefit year.” (Emphasis
   added.) Thus, HHS repromulgated the 2017 rule to ameliorate the very
   harms Vista alleges it suffered from the new rules, and Vista offers nothing
   to contradict this record.
          The only evidence Vista presents in support of its argument that the
   2017 and 2018 Final Rules retroactively changed its liability is an affidavit
   from Paul Tovar, the former chairman of Vista’s board of directors. Though
   self-serving evidence can certainly be “sufficient to create a genuine issue of
   material fact,” Guzman v. Allstate Assurance Co., 18 F.4th 157, 161 (5th Cir.
   2021), Tovar’s affidavit does not explain how the minor differences between
   the previous rate adjustment transfer rules and the 2017 and 2018 Final Rules
   “deprive[d] [Vista] of any rights [it] previously possessed,” see Handley, 587
   F.3d at 283. The affidavit merely explains the financial circumstances that
   forced Vista to cease operations. It is therefore insufficient to create a
   genuine issue of material fact regarding the retroactive application of the 2017
   and 2018 Final Rules.
          As for Vista’s contention regarding the “late” promulgation of the
   rules, the Supreme Court has long recognized that “[a] statute does not
   operate ‘retrospectively’ merely because it is applied in a case arising from
   conduct antedating the statute’s enactment . . . or upsets expectations based
   in prior law.” Landgraf, 511 U.S. at 269 (citation omitted). Thus, the mere



                                          14
Case: 20-50963     Document: 00516243790            Page: 15   Date Filed: 03/17/2022




                                     No. 20-50963


   fact that a statute, or, as here, an agency regulation, “draws upon antecedent
   facts for its operation” does not render it retroactive. Id. at 270 n.24 (quoting
   Cox v. Hart, 260 U.S. 427, 435 (1922)). Instead, the relevant inquiry is
   whether the regulation is retroactive in effect. See id. at 280. Accordingly,
   Vista’s argument that the rules were impermissibly retroactive because they
   were promulgated either after or towards the very end of their respective
   benefit years is insufficient to establish improper retroactivity under our
   precedent. Summary judgment was appropriate on this claim.
                                         B.
          Vista next challenges HHS’s failure to follow the APA’s notice-and-
   comment procedures in promulgating the 2017 Final Rule. Vista contends
   that HHS’s lapse was not harmless, contrary to the district court’s
   conclusion, because Vista detrimentally relied on the absence of the 2017
   Final Rule to provide insurance at lower premiums during the year, which
   resulted in heavier rate adjustment transfer fees once the rule was
   repromulgated. The fees levied under the new rule, in turn, ultimately
   caused Vista to be placed under supervision by TDI.
          “We review an agency’s compliance with [5 U.S.C.] § 553’s notice-
   and-comment requirements under the arbitrary-and-capricious standard set
   forth in § 706(2)(A) of the APA . . . .” Handley, 587 F.3d at 281. That
   standard “provides that a ‘reviewing court shall hold unlawful and set aside
   agency action, findings, and conclusions found to be arbitrary, capricious, an
   abuse of discretion, or otherwise not in accordance with law.’” Id. (quoting
   5 U.S.C. § 706(2)(A)). “This is a narrow and highly deferential standard.”
   Id.
          Under the APA, a notice of proposed rulemaking and an opportunity
   for public comment are required before issuing a regulation, but these
   procedures can be waived for good cause. See 5 U.S.C. § 553(b)(3)(B). Good




                                          15
Case: 20-50963     Document: 00516243790           Page: 16    Date Filed: 03/17/2022




                                    No. 20-50963


   cause requires an agency to “find[] (and incorporate[] the finding and a brief
   statement of reasons therefor in the rules issued) that notice and public
   procedure thereon are impracticable, unnecessary, or contrary to public
   interest.” Id. Even if an agency does not meet the APA’s good cause
   exception, an agency’s action still may be upheld if any error was harmless.
   Johnson, 632 F.3d at 930. Determining whether an error was harmless is “a
   case-specific inquiry involving an estimation of the likelihood that the result
   would have been different.” Id. (internal quotation marks omitted). “[A]
   court must determine whether it is clear that the lack of notice and comment
   did not prejudice the petitioner.” Id. at 931. The petitioner generally is not
   prejudiced when the regulation “addresse[s] counter-arguments and set[s]
   forth the basis and purpose of the rule.” Id.
          The district court held that the good faith exception did not apply to
   HHS’s “last minute” decision to promulgate the 2017 Final Rule without
   complying with APA procedures because “HHS had options to create
   certainty in the market” but failed to do so “until two months before invoices
   were to be sent out.” Vista Health Plan, 2020 WL 6380206, at *10. We need
   not determine whether the district court was correct in this assessment,
   however, because we agree with the court’s ultimate conclusion that any
   error was harmless due to the lack of prejudice to Vista.
          As Vista concedes, HHS’s 2017 Final Rule adopted essentially the
   same methodology that insurers relied on prior to the New Mexico lawsuit.
   HHS took this approach expressly to “protect the settled expectations of
   issuers that ha[d] structured their pricing and offering decisions in reliance
   on the previously promulgated 2017 benefit year methodology.” See Johnson,
   632 F.3d at 931. The very language of the rule thus belies Vista’s detrimental
   reliance argument. As the district court stated, it is apparent that “Vista’s
   injury lies with the risk-adjustment program’s existence, not HHS’s deficient




                                         16
Case: 20-50963      Document: 00516243790            Page: 17     Date Filed: 03/17/2022




                                      No. 20-50963


   administrative procedure regarding the New 2017 Final rule.” Vista Health
   Plan, 2020 WL 6380206, at *11. 4
                                           C.
          Vista contends that the district court erred in granting the HHS
   Defendants summary judgment on Vista’s claims that HHS’s actions
   violated its equal protection rights, constituted a regulatory taking, and were
   arbitrary and capricious. Vista reasons that the court erroneously “bas[ed]
   its decision on the HHS’s existing rule making record” instead of an agency
   adjudication record; “[w]ithout that agency adjudication, there is no agency
   record upon which the court can resolve Vista’s challenges.” But Vista fails
   to present any relevant authority to support its position that an administrative
   adjudication was required for there to be an adequate administrative record
   to evaluate Vista’s claims. This issue is therefore abandoned. See Binh Hoa
   Le v. Exeter Fin. Corp., 990 F.3d 410, 414 (5th Cir. 2021) (“When a party
   pursues an argument on appeal but does not analyze relevant legal authority,
   the party abandons that argument.”); see also Rutherford v. Harris Cnty., 197
   F.3d 173, 193 (5th Cir. 1999) (“[W]e will not consider an issue that is
   inadequately briefed.”).
          Even if not, Vista would be estopped from asserting a position
   inconsistent with its prior position before the district court. “Judicial
   estoppel is a common law doctrine that prevents a party from assuming
   inconsistent positions in litigation.” Allen v. C & H Distribs., L.L.C., 813
   F.3d 566, 572 (5th Cir. 2015) (internal quotation and citation omitted).
   “Judicial estoppel has three elements: (1) The party against whom it is



          4
            Vista’s only other argument grounded on the APA’s notice-and-comment
   procedures concerns the timing of the rule’s enactment, but as described above, that
   argument is unpersuasive. See Landgraf, 511 U.S. at 270 n.24.




                                           17
Case: 20-50963     Document: 00516243790           Page: 18    Date Filed: 03/17/2022




                                    No. 20-50963


   sought has asserted a legal position that is plainly inconsistent with a prior
   position; (2) a court accepted the prior position; and (3) the party did not act
   inadvertently.” Id. (internal quotation and citation omitted).
          All three elements for judicial estoppel are met here. First, on July 23,
   2019, Vista and the HHS Defendants filed a Joint Motion for Entry of
   Scheduling Order, in which the parties agreed that “this APA case is
   appropriately resolved by submission of an administrative record followed by
   cross-motions for summary judgment.” The parties filed the administrative
   record on September 17, 2019. Vista now argues that the administrative
   record was not adequate and that some of its claims may therefore not be
   resolved upon consideration of the record—an argument “plainly
   inconsistent with [Vista’s] prior position.” See Allen, 813 F.3d at 572.
   Second, the district court accepted Vista’s position taken in the Joint Motion
   for Entry of Scheduling Order by granting the joint motion and entering a
   scheduling order. In fact, the district court followed every step outlined in
   the parties’ proposed order, eventually granting HHS’s motion for summary
   judgment based on the administrative record filed with Vista’s consent.
   Finally, there is no indication that Vista acted inadvertently.        Vista is
   therefore judicially estopped from asserting on appeal that the administrative
   record it jointly agreed to submit (and submitted without objection) is now
   somehow inadequate to support the district court’s evaluation of Vista’s
   claims.
                                         D.
          Vista asserts that the district court erroneously held that HHS was
   entitled to Chevron deference in its interpretation and implementation of 42
   U.S.C. § 18063. To determine whether HHS’s action exceeded its statutory
   authority under Chevron, this court conducts a two-step analysis. See Huawei
   Techs. USA, Inc. v. FCC, 2 F.4th 421, 433 (5th Cir. 2021). The first step is to




                                         18
Case: 20-50963     Document: 00516243790               Page: 19   Date Filed: 03/17/2022




                                        No. 20-50963


   “ask whether Congress has directly spoken to the precise question at issue,
   in which case [this court] must give effect to the unambiguously expressed
   intent of Congress and reverse an agency’s interpretation that fails to
   conform to the statutory text.” Id. (quoting Alenco Commc’ns, Inc. v. FCC,
   201 F.3d 608, 617 (5th Cir. 2000)) (internal quotation marks omitted). “If
   the statute is silent or ambiguous as to the specific issue, [this court]
   proceed[s] to step two and ask[s] whether the agency’s answer is based on a
   permissible construction of the statute.” Id. (quotation omitted). “If the
   agency’s construction is arbitrary, capricious, or manifestly contrary to the
   statute,” the court will reverse. Id. (quotation omitted). But if “the
   implementing agency’s construction is reasonable,” the agency’s
   construction is entitled to deference. Id. (quoting Acosta v. Hensel Phelps
   Constr. Co., 909 F.3d 723, 730 (5th Cir. 2018)) (internal quotation marks
   omitted).
          Vista does not cite to or analyze any case law, statute, or regulation in
   support of its argument that HHS is not entitled to Chevron deference in its
   interpretation of § 18063. Thus, this argument is likely abandoned. See Binh
   Hoa Le, 990 F.3d at 414; Fed. R. App. P. 28(a)(8)(A). Regardless, we
   agree with the district court that
          HHS’s interpretation of Section 18063 is entitled to Chevron
          deference because “Congress delegated authority to the
          agency generally to make rules carrying the force of law, and
          that the agency interpretation claiming deference was
          promulgated in . . . notice-and-comment rulemaking, or by
          some other indication of comparable congressional intent.”
          Mead Corp., 533 U.S. at 226–27. Congress delegated
          development of the methodology to HHS, so the court adopts
          “a deferential standard of review” that gives considerable
          weight to HHS’s judgment. In fact, the substance of the
          mandate for HHS to develop the risk-adjustment methodology




                                             19
Case: 20-50963     Document: 00516243790            Page: 20   Date Filed: 03/17/2022




                                     No. 20-50963


          falls under a bullet point titled “In general.”        42 U.S.C.
          § 18063(a).

   Vista Health Plan, 2020 WL 6380206, at *16. This issue lacks merit.
                                         E.
          Finally, Vista asserts that it was error for the district court sua sponte
   to grant summary judgment for the HHS Defendants on Vista’s regulatory
   taking claim because the court did not “address[] the factual basis for” the
   claim. Once a court gives the parties notice and an opportunity “to respond,
   the court may: (1) grant summary judgment for a nonmovant; (2) grant the
   motion on grounds not raised by a party; or (3) consider summary judgment
   on its own after identifying for the parties material facts that may not be
   genuinely in dispute.” Fed. R. Civ. P. 56(f). This court strictly enforces
   the notice requirement. D’Onofrio v. Vacation Publ’ns, Inc., 888 F.3d 197,
   210 (5th Cir. 2018).
          Before the district court, Vista explicitly stated that this “case is
   appropriately resolved by submission of an administrative record followed by
   cross-motions for summary judgment,” and, further, that “[i]f [the HHS
   Defendants] do not dispute” that “the [rate adjustment transfer rules] would
   take 50% of Vista’s gross receipts for 2017 and 57% of Vista’s gross receipts
   for 2018 and that the mere assertion of the [rate adjustment transfer rules]
   caused Vista’s shut down . . . , then the takings claim may be ripe for summary
   judgment.” The HHS Defendants did not dispute those facts, and the
   parties filed cross-motions for summary judgment.             By Vista’s own
   representation, then, the takings claim was ripe for summary judgment.
   Further, the HHS Defendants filed their Reply in support of summary
   judgment on May 22, 2020, and the district court did not grant summary
   judgment until September 21, 2020. Vista therefore knew that “the takings
   claim may be ripe for summary judgment” for approximately four months




                                          20
Case: 20-50963     Document: 00516243790           Page: 21   Date Filed: 03/17/2022




                                    No. 20-50963


   after the motions were fully briefed and said nothing about the evidence that
   it now contends is pertinent.
          Rather than considering the issue sua sponte, the district court
   considered Vista’s representation that the takings claim was ripe for
   summary judgment and ruled against Vista.           But even assuming that
   summary judgment was granted sua sponte, it was nevertheless proper
   because Vista had notice and opportunity to respond. Vista’s last-ditch effort
   to circumvent the district court’s ruling is unpersuasive; we find no
   reversible error.
                                       IV.
          To recap, we sort out the “complete jumble that has landed in [our]
   laps” in this case: Vista’s belated argument that we lack jurisdiction to
   consider this appeal is belied both by the district court’s order remanding
   Vista’s procedural due process claim to HHS and by Vista’s failure to raise
   any error in the court’s remand ruling. On the merits, the 2017 and 2018
   Final Rules adopted by HHS were not impermissibly retroactive under
   Landgraf. And HHS’s failure to follow the APA’s notice-and-comment
   procedures in its repromulgation of the 2017 Final Rule was at worst harmless
   error. The new rule actually maintained the settled expectations of insurers
   covered by the previous version of the rule. Vista’s other issues on appeal
   regarding the administrative record before the district court, Chevron
   deference as to HHS’s interpretation of the governing law, and the district
   court’s “sua sponte” summary judgment on Vista’s regulatory taking claim
   lack merit for the reasons discussed above.
                                                                 AFFIRMED.




                                         21